DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 05/11/2021 has been entered.  Claims 23-24, 29-30, and 32-34 have been amended, claims 25-28, and 31 have been canceled, and claim 35 has been added.


Election/Restrictions
Claims 1, 3-4, 6-7, 11-, 13-14, 18, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (non-elected Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.
Further, in response to Applicant’s remarks on pg. 7 pertaining to incorporating non-elected claim 1 to depend from elected claim 23.  Claim 23 comprises structural aspects of the system or apparatus, except for the capability.  However, despite the later, there is still lack of unity among the non-elected and elected claims, and therefore, they will remain separate.  For the purposes of examining the instant application, only .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24, 29, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and further in view of US 8,900,856 B2- Muller-Cohn et al.

Claim 23: “A handheld carrier comprising a handle and a tray portion for conveying and monitoring samples during transport, handling and storage,”:  Suzuki discloses Fig. 1 illustrates a combination of carrying containers for transportation, 

    PNG
    media_image1.png
    228
    356
    media_image1.png
    Greyscale

“including an integrated sample identification and temperature sensing capability configured to monitor a thermal history of one or more samples during transport,”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags with temperature sensors 10 of the carrying containers for transportation 1 accommodated in the individual carrying container 2, and are written to the passive IC tag with temperature sensor 20 of the individual carrying container 2 (Para. [0032], lines 1-10); IC Tags 20 and 10 are illustrated in Fig. 1 as being integrated into the carrying containers 
“handling and storage including as the sample is conveyed between a first temperature-controlled storage environment and a second temperature-controlled storage environment,”:  Suzuki discloses the invention also relates to putting the living tissues in a first container including a first storage for storing a predetermined first identifier and a first IC tag including a first temperature sensor for measuring temperature and a radio communication mechanism; putting the first container in a second container including a second storage capable of storing the first identifier of the first IC tag and a second IC tag including a second temperature sensor for measuring temperature and a radio communication mechanism; storing a copy of the first identifier of the first IC tag in the second storage before beginning transportation of the living tissues (Para. [0007], lines 4-14).
“wherein the handle is coupled to the tray portion, and the tray portion is configured to be slid into a port of a rack or tower provided in the first temperature-controlled storage environment in order to withdraw a sample located in the port.”:  Suzuki discloses the transportation container for 

Regarding claim 23, Suzuki teaches the invention discussed above.  Suzuki teaches a carrier (container) and a tray portion discussed above configured for carrying.  However, Suzuki does not explicitly teach the carrier comprising a handle and a handle coupled to the tray portion.
For claim 23, Muller-Cohn et al. teaches an invention relating to the use, organization, storage, tracking, retrieval and analysis of such biological materials and samples and to the automation of these processes (Col. 1, lines 17-19).  Further, Muller-Cohn et al. teaches biological sample storage devices which may include a carrier, tray and a handle (Col. 19, line 57), which reads on the instant claim limitation of a carrier comprising a handle and a handle coupled to the tray portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container of Suzuki to include a handle as taught by Muller-Cohn et al., because Muller-Cohn et al. teaches the biological sample storage device as described herein, along with one or more ancillary reagents that may be selected for desired uses. Optionally the kit may also include carrier, tray and a handle (Col. 19, lines 54-57).

Claim 24: “wherein the handheld carrier further includes a display configured to display to a user the identification and/or temperature of one or more samples placed on the handheld carrier and the display is configured to be observable by a user as the handheld carrier is used to transfer samples to or from the first and/or second temperature-controlled environment and/or once the handheld carrier is placed in the first and/or second temperature-controlled environment.”:  Suzuki discloses the temperature retaining ability of the transportation container for constant temperature 3 depends on the amount of thermal storage of the thermal storage material 33, and the temperature retainable period varies with outside temperature.  Further, Suzuki discloses the temperature retainable period may be obtained on the basis of temperatures measured outside and inside the transportation container for constant temperature 3, and a warning may be displayed on the indicator 31 or 41 when the temperature retaining ability cannot be maintained until the time of arrival (Para. [0163], lines 1-11).  

Claim 29: “wherein the handheld carrier includes one or more integrated interrogators for reading one or more machine readable tags, each machine readable tag being associated with at least one sample positioned on the tray portion in thermal proximity thereto, and each machine readable tag encoding an identifier and having a temperature dependent characteristic.”:  Suzuki discloses information is written to and read from the passive IC tag with temperature sensor 20 using a reader/writer for IC tag 6 (interrogator) and a computer 60, where, with the individual carrying container 2 placed on the reader/writer for IC tag 6, identifiers etc. are read from the passive IC tags 

Claim 32: “wherein the handheld carrier further includes an alert component which emits an alert if a sensed temperature exceeds a predetermined threshold.”:  Suzuki discloses the temperature value read from the sensor for outside-of-cover temperature 301 is compared with a predetermined temperature range; when the measured value is out of the predetermined temperature range, it is judged that an abnormality of outside temperature has occurred and proceeds to step 23 (Para. [0114], lines 1-6) and when it is detected that the temperature outside of the cover 3A becomes out of predetermined temperature range, in step S23, an “outside temperature abnormality flag” in the memory 312 is turned “ON” and the time when the out of the temperature range is detected is recorded (Para. [0115], lines 1-5).

Claim 33: “wherein the handheld carrier further includes a communications component for transmitting the identification and temperature of one or more samples placed on the handheld carrier to a remote computing system to provide a data log .



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and US 8,900,856 B2- Muller-Cohn et al., as applied to claim 29 above, and in further view of US 2012/0293338 A1-Chaffey et al.  

Regarding claim 30, modified Suzuki teaches the invention discussed above in claim 29.  Further, modified Suzuki teaches a handheld carrier with one or more interrogators (reader/writer 6), machine readable tags (IC tags 20, 10) and a handheld carrier discussed above.  However, modified Suzuki does not explicitly teach an interrogation coil or coils.  
For claim 30, Chaffey et al. teaches an invention relating to the storage and monitoring of samples in a temperature-controlled storage environment (Para. [0001], lines 1-2) and Chaffey et al. teaches an interrogation coil (interrogation coil 254, Para. [0069], lines 1-2), which reads on the instant claim limitation of an interrogation coil or coils.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include an interrogation coil as taught by Chaffey et al., because Chaffey et al. teaches the interrogation coil 254 assists with the signal processing circuitry configured to generate a signal; further, Chaffey et al. teaches positioning the interrogation coil proximate the coil antenna and this generates an interrogation signal in the interrogation coil so as to induce an excitation signal in the coil antenna (Para. [0038], lines 1-2, and Para. [0039], lines 1-3) and Chaffey et al. teaches positioning the interrogation coil proximate the coil antenna may include locating one of the interrogation coil and the antenna coil inside the other during tag reading (Para. [0040], lines 1-4).  Further, annotated Fig. 2 below of Chaffey et al. illustrate the interrogation coil 254 is positioned in proximity to a machine readable tag 14.

    PNG
    media_image2.png
    318
    647
    media_image2.png
    Greyscale



	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2006/0208881 A1- Suzuki, and US 8,900,856 B2- Muller-Cohn et al., as applied to claim 23 above, and in further view of US 2013/0232998-A1-Ward et al.  
Regarding claim 34, modified Suzuki teaches the invention discussed above in claim 23.  Further, modified Suzuki teaches a handle, a tray portion and a handheld carrier discussed above.  However, modified Suzuki does not teach a handle configured to be decoupled.
For claim 34, Ward et al. teaches a handle 18 configured to be coupled to a similar tray portion (top wall 52, Para. [0023], line 4, and Para. [0030], lines 6-7 Fig. 2), of rack 12, therefore, the handle can be decoupled also, which reads on the instant claim limitation of a handle configured to be decoupled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Suzuki and further include a handle configured to be decoupled as taught by Ward et al., because Ward et al. teaches the storage rack 12 includes the handle 18 for supporting the storage rack 12 during movement into and out of the cryogenic dewar 10 (Para. [0019], lines 21-22, Fig. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799